—Orders of disposition, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about January 8, 1999, which, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed custody and guardianship of said children to the Commissioner of Social Services and petitioner agency for purposes of adoption, unanimously affirmed, without costs.
The record clearly and convincingly supports Family Court’s *371findings to the effect that, although the agency fulfilled its statutory obligation to diligently encourage and strengthen the parental relationship, respondent failed to effectively remediate the parenting deficiencies that caused the subject children’s removal. The agency reasonably required respondent to attend an additional parenting skills program due to her recurrent problems with one of her daughters and to undergo random drug testing due to concerns that she had relapsed. Respondent, however, repeatedly refused both of these requests and, in so doing, permanently neglected the subject children by failing to plan for their future (see, Matter of S. Children, 210 AD2d 175, lv denied 85 NY2d 807). In light of respondent’s failure over a period of some seven years to ameliorate the problems that led to the removal of her children, the court’s decision not to grant her request for a suspended judgment constituted a proper exercise of its discretion (see, Matter of Shanika F., 269 AD2d 818). Concur — Williams, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.